                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HAROLD BRYAN WILSON,

                  Plaintiffs,                             8:16CV524

      vs.
                                                            ORDER
JASON GEERDES, in their Official
Capacity; et al;

                  Defendants.


      IT IS ORDERED:


      1)    Defendant’s motion, (Filing No. 134), is granted, and the deadline for
submitting a proposed pretrial conference order is extended to August 13, 2019.


      2)    As to Wilson’s request, (Filing No. 135),


            a.   The request to reconsider the court’s denial of appointed
                 counsel is denied.


            b.   Wilson’s request for a copy of Shadle’s affidavit, (Filing No.
                 130), is granted. A copy of the affidavit is attached.


      Dated this 18th day of July, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
